In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Zoning Appeals of the Village of Lawrence, dated November 9, 1984, denying the petitioner’s application for a variance, the appeal is from a judgment of the Supreme Court, Nassau County (Levitt, J.), entered August 29, 1985, which granted the petition and directed the board to issue an appropriate variance.
Ordered, that the judgment is affirmed, without costs or disbursements.
The record demonstrated that the petitioner could not build a dwelling on the property " 'without coming into conflict with certain of the [zoning] restrictions’ ” and that the restrictions would create practical difficulties (see, Human Dev. Servs. v Zoning Bd. of Appeals, 110 AD2d 135, 139, affd 67 NY2d 702, quoting from Matter of Fuhst v Foley, 45 NY2d 441, 445). The impact of the desired area variance would have been minimal. The appellants’ contentions that the proposed dwelling would create crowding, visual limitations or other out-of-character consequences for the neighborhood are all belied by the record. We have considered all the other contentions raised by the appellants and find them to be without merit. Mangano, J. P., Bracken, Niehoff and Eiber, JJ., concur.